DETAILED ACTION

This communication is in response to the Application filed on 03 May 2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art includes US 20180113933 (Lewis et al.) and US 20190244106, hereinafter referred to as Franca-Neto. Lewis et al. discloses a computing system comprising a first device, the first device comprising: receive a first data object via a communication interface (Lewis et al., para [0059]. Here, a first data object is keyword node 205A with corresponding seed keyword 225. And, Lewis et al., para [0012]. The keyword generator module communicates with a content provider computing device.), wherein the first data object comprises a first content and is associated with a first set of keywords (Lewis et al., para [0059] shows that the keyword node 205A comprises a seed keyword 225.); store the first data object in the non-volatile memory (Lewis, para [0136]); add the first set of keywords to a local dictionary (Lewis et al., para [0049]. This excerpt teaches a local database for storing keywords. Also, Lewis et al., para [0050]. This excerpt shows that additional keywords may be generated.), wherein the local 
	Lewis et al., though, does not teach the implementation being performed using a data processing unit coupled to non-volatile central processing unit. Franca-Neto is cited to teach a non-volatile memory comprising a plurality of memory sub-arrays, wherein each memory sub-array comprises a plurality of selectable locations (Franca-Neto, para [0274] and fig. 21.); and a plurality of data processing units are communicatively coupled to the non-volatile memory in the absence of a central processing unit of the computing system and configured to access the non-volatile memory without such a central processing unit, the data processing units including a data processing unit assigned to process data of a memory sub-array (Franca-Neto, para [0274] and fig. 21).
          Therefore, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 
“the data processing units configured to access the non-volatile memory without the central processing unit (CPU); and
the data processing units including: 
of the memory sub-arrays without the CPU;
      the data processing unit thereby configured, without the CPU, to: 
           receive a first data object via a communication interface, wherein the first data object comprises a first content and is associated with a first set of keywords; store the first data object in the non-volatile memory; 
      add the first set of keywords to a local dictionary, wherein the local dictionary is stored in the non-volatile memory; 
      determine whether the first data object is related to one or more other data objects; and 
      in response to determining that the first data object is related to one or more other data objects, create one or more relationships between the first data object and the one or more other data objects.”
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656